NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LEZA TELLAM,                                 )
                                             )
             Appellant,                      )
v.                                           )      Case No. 2D17-1727
                                             )
WELLS FARGO BANK N. A.,                      )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

J. Andrew Meyer, Esq. of J. Andrew Meyer,
P.A., of Redington Beach, for Appellant.

Sara F. Holladay-Tobias, Esq., of
McGuireWoods, LLP, of Jacksonville for
Appellee.


PER CURIAM.

             Affirmed.



CASANUEVA, KELLY, and LUCAS, JJ., Concur.